Citation Nr: 0215774	
Decision Date: 11/05/02    Archive Date: 11/14/02	

DOCKET NO.  01-09 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a bruised 
tail bone.

(The issues of entitlement to service connection for a right 
ankle disorder and for a back disorder will be the subject of 
a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from November 1978 to 
November 1983 and from October 1987 to November 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Honolulu, Hawaii Regional 
Office, which denied the veteran entitlement to service 
connection for a back condition, a bruised tail bone, and a 
right ankle disorder.

During the course of this appeal the veteran relocated to 
Florida and her claims file has been transferred to the 
jurisdiction of the St. Petersburg, Florida Regional Office 
(RO).  

The Board has undertaken additional development on the issues 
of entitlement to service connection for a right ankle 
disorder and for a back disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  


FINDING OF FACT

The evidence of record does not establish that the veteran 
currently has residuals of a bruised tail bone.


CONCLUSION OF LAW

Residuals of a bruised tail bone were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides the VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided through the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45, 620, 45, 630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

As to the requirements of the VCAA, the Board finds that by 
virtue of the rating decision, the statement of the case 
issued to the veteran in September 2001 and correspondence 
addressed to her in February 2001 that she has been given 
notice of the information and medical evidence necessary to 
substantiate her claim.  The February 2001 letter 
specifically gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  
Moreover, it appears that all evidence identified by the 
veteran has been obtained and associated with the claims 
file.  The veteran's service medical records are on file and 
appear to be intact.  In essence, the Board finds that VA has 
satisfied its duties to notify and assist the veteran in this 
case.  Further development and further expending of VA 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini, v. Derwinski, 1 Vet. App. 540, 546 (1991).  


Factual Background

The service medical records show that in March 1988, the 
veteran was seen following complaints of mid to low back 
pain.  She reported that she was out on a boat riding against 
the current two days earlier; that she was sitting at the 
time on a hard board and bouncing around; and that she 
noticed pain increasing with changed position.  The physical 
examination revealed that the veteran had tenderness in the 
upper paralumbar area to palpation; and a diagnosis of muscle 
strain was indicated.  When the veteran seen for follow-up 
two days later, she complained of lumbar pain, which radiated 
to the neck, as well as sharp pain in the coccyx region of 
the right flank.  At this time, the physical examination 
disclosed tenderness to the cervical and lumbar segments of 
the spine and trapezium of the paralumbar musculature.  The 
range of motion was decreased in all parameters.  The 
straight leg raising test was negative, and; neurologically, 
the strength and sensory tests were intact.  The pertinent 
diagnostic assessment was of back and neck spasms.  Several 
days thereafter, the veteran was noted to have resolving 
lumbar and cervical paravertebral muscle strain.  Although 
the veteran still complained of some lumbar stiffness in late 
March 1988, it was noted that the exercises helped and that 
she continued to improve.  The diagnostic assessment was of 
resolving lumbar and cervical paravertebral muscle strain.  A 
June 1991 report of medical examination shows that clinical 
evaluation of the veteran's spine and other musculoskeletal 
system was normal.  In a report of medical history completed 
by the veteran at that time, she denied having recurrent back 
pain, or bone, joint, or other deformity.  

Private treatment records pertaining to care provided by the 
Family Heath Program (FHP)/Guam Medical Center, dated between 
February 1993 and December 1998, indicate that the veteran 
was evaluated and treated primarily for the right ankle.  
Although an undated FHP urgent assessment record refers by 
history to a 1988 bruised coccyx, which was treated with bed 
rest and medication for approximately one week, this same 
record also reflects that the veteran presented with 
complaints of lower back pain.  On this occasion, the veteran 
stated that she had a twisting action while bending over in 
the morning at work causing left lumbar and hip pain.  Upon 
physical examination, the veteran had increased lumbar muscle 
spasms; and the diagnostic assessment was of acute lower back 
pain.

VA treatment records, dated between October 2000 and April 
2001, include an ambulatory care note dated in December 2000, 
which indicates that the veteran complained of persistent low 
lumbar area pain.  She reported a history of an injury of the 
low back in the military during the 1980's.  An X-ray of the 
lumbosacral spine was interpreted to reveal chronic disc 
space disease between L4 and L5 with associated changes 
suggesting muscle spasm.  No other definite abnormalities 
were seen.  These record indicate that in February 2001, the 
veteran presented with further complaints of chronic low back 
pain secondary to an injury.  The veteran related that she 
has had back pain since 1988, while in the service.  She 
further indicated that while she did not expect to be cured, 
she would like compensation for what she felt to be a 
service-related problem.  On physical examination the veteran 
was noted to have decreased trunk flexion and extension to 50 
percent secondary to pain.  Chronic back problems was the 
diagnostic assessment and the veteran was provided an 
exercise program.

An x-ray of the veteran's spine in March 2002 was interpreted 
by a VA physician to reveal mild spondylosis with 
degenerative disk disease at L4-L5 and L5-S1.

The claims file also includes a collection of MEDLINE 
abstracts produced from web research addressing medical 
conditions of the spine.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

After a careful review of the evidence of record, the Board 
determines that the preponderance of the evidence is against 
the veteran's claim of service connection for residuals of a 
bruised tailbone.  Specifically, the veteran has not brought 
forth evidence establishing the existence of a current 
disability manifested by residuals of a bruised tailbone.

The Board observes that although the veteran presented with 
complaints of mid to low back pain, and was reported to have 
sharp pain in the coccyx region of the right flank, a 
disability of the coccyx (tailbone) was not diagnosed.  Here, 
the service medical records reflect that the veteran was 
treated during service for symptoms of cervical and lumbar 
muscle paravertebral strain.  The records dated in March 1988 
document such treatment.  While treatment has been 
documented, neither the service medical records nor medical 
records dated following service disclose a chronic disability 
manifested by residuals of a bruised tailbone (or coccyx).  
In this regard, a medical examination in June 1991, which was 
performed approximately three years following the March 1988 
treatment sessions, made no mention of a coccyx injury, to 
include a bruised tailbone.  In fact, the clinical evaluation 
of the veteran's spine and other musculoskeletal was normal, 
revealing no symptoms or pathology pertinent to the spine or 
coccyx (tailbone).  Thus, the Board must rely on the service 
medical records, which are contemporaneous to service and 
accepted as an accurate picture of the veteran's then 
physical condition, and which contained no diagnosis of a 
coccyx (tailbone) disorder.  Further, additional private and 
VA records dated following service, to include the FHP urgent 
assessment record that referred by history to a 1988 bruised 
coccyx, are likewise silent as to any pertinent finding or 
diagnosis of a disability manifested by residuals of a 
bruised coccyx.  Nothing regarding objective signs or 
pathology of the coccyx (tailbone) is mentioned in the FHP 
urgent assessment record, or any other private and VA records 
dated subsequent to service. 

One of the requirements for service connection, as noted 
above, is competent evidence that a claimed disability 
exists.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  
As a layperson, the veteran has no competence to give a 
medical opinion of a diagnosis or etiology of a claimed 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because the competent medical evidence in this case does not 
demonstrate that the veteran's has a current disability 
manifested by residuals a bruised tailbone, the claim must be 
denied.

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b) (as amended); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

In summary, the medical evidence of record, including the 
post-service medical records, does not show that the veteran 
has a current disability manifested by residuals of a bruised 
tailbone.  Therefore, given the particular facts of this 
case, as well as VA having complied with the necessary 
obligation to notify and assist the veteran, as mentioned in 
detail above, the Board finds that there is no reasonable 
possibility that any further assistance, to provide the 
veteran an examination or to obtain an opinion, would aid in 
substantiating the veteran's claim.  38 U.S.C.A. § 5103A.  
Accordingly, the Board does not find that the claim of 
entitlement to service connection for residuals of a bruised 
tailbone needs to be further developed or remanded. 



ORDER

Service connection for residuals of a bruised tail bone is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

